DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1-4, 6, 7, 10-12, 15, 16 and 19 and the cancellation of claims 5, 13 and 14, have been accepted.

Allowable Subject Matter

Claims 1-4, 6-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 6/24/2021, claims 1-19 were indicated as allowable if rewritten or amended to overcome the rejections under 35 USC 112(b) set forth in the Office Action.
In response, the Applicant has amended independent claims 1, 10 and 19, to better clarify that (a) the attenuation velocity is first selected and (b) upon selecting the second attenuation velocity, setting the value of the second attenuation velocity based on the operation velocity or pitch of the key or the output level.
As remarked by the Applicant, the value of the second velocity is set depending on the operation velocity of the key (Fig. 6) or the pitch of the key (Fig. 12), as set forth in independent claims 1 and 19, or the output level (Fig. 9) as set forth in independent claim 10. While, dependent claim 4 defines a third velocity (Fig. 13), the value of which is set based on the operation velocity of the key, while the change amount is larger than the change amount of the second attenuation velocity.
The Applicant has amended the following dependent claims to address the remaining 35 USC 112(b) issues:
Amended claims 2 and 11 clarify that the second attenuation velocity is set when the pedal is operated to the first position and the key is at the rest position.
Amended claim 4 clarifies that the amount (e.g., ku1-ku2) of value settable to the third attenuation velocity is larger than the amount (e.g., kd1-dk2) of value settable to the second attenuation velocity.
Amended claim 6 and 15 clarify that the first attenuation velocity is set when the key is at the end position and the pedal is either at the rest or end position.
Amended claims 7 and 16 clarify that the set value of the second attenuation velocity is smaller than the attenuation velocity to be set in a state where the pedal is at the rest position and the key is at the rest position.
As was stated in the previous Office Action, no prior art could be found which teaches or fairly suggests, alone or in combination, a device or method, that controls an attenuation velocity of a sound signal to a first or second velocity/rate (the second being faster than the first), based on key and pedal operations, wherein upon controlling the 
The closest prior art of record are the US patent application publications to Liu et al. (US 2018/0322856) and Hasebe (US 2010/0107857) and the US patents to Kosugi (5,827,987) and Hirano (5,569,870).
Therefore, independent claims 1, 10 and 19, and dependent claims 2-4, 6-9, 11, 12 and 15-18, have been deemed allowable for the reasons cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        9/8/2021